[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT           FILED
                    ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           APRIL 5, 2012
                            No. 09-15846
                                                            JOHN LEY
                      ________________________
                                                             CLERK

               D. C. Docket No. 05-00334-CV-ORL-31-GJK

AUTO-OWNERS INSURANCE COMPANY,

                                                              Plaintiff-Appellee,

                                 versus

SOUTHEAST FLOATING DOCKS, INC.,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (April 5, 2012)


Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
         The instant appeal involves a fee dispute arising from Auto-Owners’ suit

against Southeast based on a written indemnity contract. Southeast prevailed, and

filed a motion for attorney’s fees and costs pursuant to Fla.Stat. §768.79. The

district court denied the motion, and Southeast appealed to this court. We certified

questions to the Supreme Court of Florida,1 including the following question:

         DOES FLORIDA STATUTE §768.79 APPLY TO CASES THAT

         ARE GOVERNED BY THE SUBSTANTIVE LAW OF ANOTHER

         JURISDICTION; AND, IF SO, IS THIS STATUTE APPLICABLE

         EVEN TO CONTROVERSIES IN WHICH THE PARTIES HAVE

         CONTRACTUALLY AGREED TO BE BOUND BY THE

         SUBSTANTIVE LAWS OF ANOTHER JURISDICTION?

         In the indemnity contract, the parties agreed that the substantive law of

Michigan would apply.2 The Supreme Court of Florida answered the certified

question in the negative, holding that §768.79 is substantive in nature for conflict

of laws purposes, that no sufficient public policy concerns override the parties’

right to choose the law of a particular forum that governs the substantive portions



         1
               Auto-Owners Ins. Co. v. Southeast Floating Docks, Inc., 632 F.3d 1195 (11th Cir.
2011).
         2
               The parties stipulated that no comparable statute exists under Michigan law.

                                                2
of their contract, and thus that §768.79 simply does not apply.3 The Florida

Supreme Court also disapproved of BDO Seidman, LLP v. British Car Auctions,

Inc., 802 So.2d 366, 368 (Fla. 4th DCA 2001).

       Although the judgment of the district court denying attorney’s fees and costs

was based upon a different ground, we affirm on the ground articulated by the

Supreme Court of Florida.

       AFFIRMED.




       3
              Southeast Floating Docks, Inc. v. Auto-Owners Ins. Co., ___ So.3d ___, 2012 WL
301029 (Fla. 2012).

                                             3